Title: From Thomas Jefferson to Edmond Charles Genet, 23 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia. June 23. 1793.

In answer to your letter of the 18th. instant, on the subject of the bills drawn by the administration of St. Domingo in favor of certain citizens of the US. I am instructed to inform you that the funds therein mentioned have been so clearly understood on all hands to be specifically appropriated for the payment of the bills which were recognised by the former agents of France here, as to be incapable of being diverted, without disappointing the just expectations of our citizens, holders of those bills.
Indeed the government has been so much a party in countenancing those expectations, as, in such an event, to lie under an obligation, in point of propriety, to satisfy the parties themselves, to the extent of the balance which yet remains to be advanced. I have the honor to be with great & sincere esteem Sir Your most obedient & most humble servt

Th: Jefferson

